    Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 1 of 18 PageID #: 1



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                                         1:19-cv-02960
Sharise Dalton, Nancy Bierly, Paula
Leblanc, Jane Doe, individually and on
behalf of all others similarly situated
                                      Plaintiffs

                      - against -                                      Complaint

Mott’s LLP
                                      Defendant

           Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


           1.    Mott’s LLP (“defendant”) manufactures, distributes, markets, labels and sells

carbonated soft drinks (“CSD”) under the Stewart’s Fountain Classics brand (the “Products”).

           2.    The Products are sold to consumers from third-party retailers, including brick-and-

mortar stores and online.

           3.    The Products are sold in 12 oz (355 mL) embossed glass bottles and are represented

as “nostalgic ‘old fashioned’ fountain sodas, having originated at the Stewart's Restaurants, a

chain of root beer stands started in 1924.”1

           4.    The relevant varieties include Orange 'n Cream Soda, Black Cherry, Cherries ‘n

Cream, Grape, Cream and Key Lime.


1
    https://en.wikipedia.org/wiki/Stewart%27s_Fountain_Classics
                                                         1
    Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 2 of 18 PageID #: 2



           5.      The characterizing flavors of the Products are: Lime (“Smooth Lime Taste”), Black

Cherry (“Rich Black Cherry Taste”), Cream and Orange (“Creamy Orange”) and Vanilla

(“Creamy Vanilla Taste”).

                Key Lime              Black Cherry            Orange ‘n Cream              Cream Soda




           6.      For the Key Lime, Black Cherry and Orange n Cream, the flavor source is located

inconspicuously in the lower right corner and is declared as “Naturally and Artificially Flavored.”

           7.      For the Cream Soda, the flavor source is “Artificially Flavored.”

           8.      Reasonable consumers understand the term “flavor” by its common dictionary

definitions – “the way something tastes” and “the quality of something that affects the sense of

taste.”2

           9.      “Many foods or beverages are flavored—but how can you tell where those flavors

come from? For example, if you’re digging into a bowl of cereal that has the word “maple” on the

package, and even images of maple leaves, you may think you’re eating a product that contains


2
    https://www.merriam-webster.com/dictionary/flavor, https://www.vocabulary.com/dictionary/flavor
                                                         2
    Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 3 of 18 PageID #: 3



maple syrup. But not so fast—the taste may come from added flavors.”3

         10.   Whether or not the flavoring of the Products is derived from the ingredient referenced

or if it is from a source other than the ingredient, is material because if the former, it would be a

more expensive, natural flavor, as opposed to artificial flavor.

         11.   Where the characterizing flavor is presented in prominent type and font size and no

reference is made to whether it is natural or artificial, reasonable consumers will expect that flavor

to be solely a natural flavor.

         12.   The Products are required to state the source of the characterizing flavors either

immediately preceding or following it, without any intervening material, to prevent the consumer

from being misled as to thinking the source of the flavor was natural.4

         13.   Instead, the origins of the characterizing flavors are set off from the actual flavor

claim (i.e., Smooth Lime Taste) by the entire length of the label, separated several inches across

the Product’s logo and vignette.

         14.   Given the prominence accorded to the characterizing flavor claims, the

corresponding notation of artificial flavor in the lower right corner renders such statement unlikely

to be read by the ordinary person under customary conditions of purchase and use.

         15.   The representation of “Creamy Vanilla Taste” gives consumers the impression the

Cream Soda will contain vanilla in a form expected by consumers –extract, flavor, or natural

vanilla flavor.




3
  https://www.fda.gov/consumers/consumer-updates/whats-name-what-every-consumer-should-know-about-foods-
and-flavors
4
   21 C.F.R. 101.22(i)(3).
                                                    3
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 4 of 18 PageID #: 4




       16.    Instead, the Products are “Artificially Flavored,” indicated in the lower right corner

of the front label and on the ingredient list and do not contain any form of real vanilla flavor.




       17.    Vanilla is the only flavor that has a standard of identity, because it is the most widely

                                                  4
    Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 5 of 18 PageID #: 5



appreciated by consumers.

         18.   Because it is highly regulated, the term “vanilla” is carefully and accurately used, so

that consumers are not misled as to whether they are actually getting vanilla.

         19.   Consumers value the representation "CREAMY VANILLA TASTE" because

studies have found that real vanilla simulates a creamy texture, satisfying consumers’ needs for

consumption of fat-rich foods, without the actual fat and calories.5

         20.   The representations seek to capitalize on consumer affinity for vanilla yet fail to

disclose the absence of real vanilla components.

         21.   The Cream Soda contains direct and/or indirect representations with respect to the

primary recognizable flavor – vanilla.

         22.   Mass spectrometry testing on the Cream Soda will or has revealed that to the extent

the Cream Soda contains any component related to real vanilla, it is or will be revealed as ethyl

vanillin – a compound which has no relationship to the vanilla plant.

         23.   Defendants' product labels did not disclose that it contains no vanilla and that because

if there were vanilla, the ingredient list would indicate this as required and permitted by law.

         24.   The nostalgic imagery and glass bottles assist in focusing the consumers’ attention

on the upper-right characterizing flavor claim, and away from the inconspicuous disclosure of

artificial flavors at the bottom of the label.

         25.   Defendants actions were undertaken to compete with the rise of artisanal beverage

producers who include actual vanilla, derived from the vanilla plant, in their products.



5
 Sarah Kirkmeyer. et al., "Understanding creaminess perception of dairy products using free-choice profiling and
genetic responsivity to 6-n-propylthiouracil," Chemical Senses 28.6 (2003): 527-536.

                                                       5
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 6 of 18 PageID #: 6



        26.   The Products contain other representations which are misleading and deceptive.

        27.   As a result of the false and misleading labeling, the Products are sold at a premium

price – no less than $2.99 per product, excluding tax – compared to other similar products

represented in a non-misleading way.

                                       Jurisdiction and Venue


        28.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        29.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        30.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        31.   Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        32.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties

        33.   Plaintiff Dalton is a citizen of Queens County, New York.

        34.   Plaintiff Bierly is a citizen of Seminole County, Florida.

        35.   Plaintiff Leblanc is a citizen of Middlesex County, Massachusetts.

        36.   John and Jane Doe plaintiffs are citizens of the other 47 states who have been affected

by the conduct alleged here but their true identities are not fully known.

        37.   John and Jane Doe may be used in the complaint to refer to representatives of sub-

classes of the various states and at such time their identities will be disclosed.

                                                   6
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 7 of 18 PageID #: 7



       38.    The allegations as related to laws of other states where no named plaintiff has been

disclosed serves as a placeholder upon joinder or amendment.

       39.    Defendant is a Delaware general partnership with a principal place of business in

Plano, Texas and upon information and belief, no partners are citizens of New York.

       40.    During the class period, plaintiffs purchased one or more Products for personal use,

consumption or application with the representations described herein, for no less than the price

indicated, supra, excluding tax, within their districts and/or states.

       41.    Plaintiffs paid this premium because prior to purchase, plaintiff saw and relied on the

misleading representations.

       42.    Plaintiffs would consider purchasing the Products again if there were assurances that

the Products’ representations were no longer misleading.

                                          Class Allegations


       43.    The classes will consist of all consumers in the following states: all, New York,

Florida, Massachusetts, California, who purchased any Products containing the actionable

representations during the statutes of limitation.

       44.    A class action is superior to other methods for fair and efficient adjudication.

       45.    The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

       46.    Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff(s) and class members

are entitled to damages.

       47.    Plaintiff’s claims and the basis for relief are typical to other members because all
                                                     7
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 8 of 18 PageID #: 8



were subjected to the same representations.

       48.     Plaintiff(s) is/are an adequate representative because his/her/their interests do not

conflict with other members.

       49.     No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       50.     Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       51.     Plaintiff(s) counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       52.     Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

               New York General Business Law (“GBL”) §§ 349 & 350, Florida Deceptive and
               Unfair Trade Practices, Act Florida Statutes§ 501.201, Massachusetts Unfair and
               Deceptive Practices Act, Mass. Gen Laws ch. 93A, California Consumers Legal
                             Remedies Act, Civ. Code §§ 1750-1785 (“CLRA”)
                       and Consumer Protection Statutes of Other States and Territories

       53.     Plaintiffs and John and Jane Doe plaintiffs, representing the 47 other states where

they reside and purchased the Products, incorporate by reference all preceding paragraphs and

assert causes of action under the consumer protection statutes of all 50 states.

   a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;

   b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.

       seq.;

   c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;

   d. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair

       Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;


                                                  8
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 9 of 18 PageID #: 9



  e. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;

  f. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;

  g. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;

  h. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;

  i. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;

  j. Georgia Fair Business Practices Act, §10-1-390 et. seq.;

  k. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and

     Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;

  l. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;

  m. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;

  n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;

  o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the

     Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;

  p. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§

     51:1401, et. seq.;

  q. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform

     Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;

  r. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws ch. 93A;

  s. Michigan Consumer Protection Act, §§ 445.901, et. seq.;

  t. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and

     Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. § 325D.43, et. seq.;

  u. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;

                                             9
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 10 of 18 PageID #: 10



   v. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;

   w. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,

      et. seq.;

   x. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska

      Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;

   y. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;

   z. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;

   aa. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;

   bb. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;

   cc. New York General Business Law (“GBL”) §§ 349 & 350;

   dd. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;

   ee. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;

   ff. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;

   gg. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);

   hh. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-

      13.1-1 et. seq.;

   ii. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;

   jj. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified

      Laws §§ 37 24 1, et. seq.;

   kk. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;

   ll. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;

   mm. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;

                                              10
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 11 of 18 PageID #: 11



   nn. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101, et.

       seq.;

   oo. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.


       54.      Named plaintiff asserts causes of action under New York General Business Law

(“GBL”) §§ 349 & 350.

       55.      Jane Doe plaintiffs assert causes of action under the laws of the other 47 states,

including the California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750-1785 (“CLRA”).

       56.      Defendant’s acts, practices, advertising, labeling, packaging, representations and

omissions are not unique to the parties and have a broader impact on the public.

       57.      Plaintiffs desired to purchase products which were as described by defendant and

expected by reasonable consumers, given the product type.

       58.      Jane Doe California plaintiff and members of the California Subclass engaged in

transactions as consumers who bought the Products for personal, family, or household

consumption or use. Cal. Civ. Code § 1761(d)-(e).

       59.      In accordance with Civ. Code § 1780(a), Jane Doe California Plaintiff will seek

injunctive and equitable relief for violations of the CLRA and an injunction to enjoin the deceptive

advertising and sales practices.

       60.      After mailing appropriate notice and demand Jane Doe California Plaintiff will have

mailed and/or have amended the complaint to include a request for damages. Cal. Civil Code §

1782(a), (d).

       61.      The conduct alleged in this Complaint constitutes unfair methods of competition and

unfair and deceptive acts and practices for the purpose of the CLRA.
                                                 11
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 12 of 18 PageID #: 12



       62.    Defendant violated the consumer protection laws of the states indicated.

       63.    Pursuant to California Civil Code § 1780(a)(2) and (a)(5), Jane Doe California

Plaintiff will seek an order that requires Defendant to remove and/or refrain from making

representations on the Products’ packaging misrepresents the characterizing flavor sources.

       64.    Plaintiffs and prospective class members may be irreparably harmed and/or denied

an effective and complete remedy if such an order is not granted.

       65.    The representations and omissions were relied on by plaintiff and class members,

who paid more than they would have, causing damages.

             Violations of California’s False Advertising and Unfair Competition Law
                                 (On Behalf of California Subclass)

       66.    Jane Doe California Plaintiff realleges paragraphs above.

       67.    Defendant falsely advertised the Products by obfuscating sources for the

characterizing flavors.

       68.    Jane Doe California Plaintiff and other members of the California Subclass were

injury in fact and lost money or property as a result of Defendant’s violations of California’s False

Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.

       69.    Jane Doe California Plaintiff seeks an order requiring Defendant to remove and/or

refrain from making the representations on the Products’ packaging.

                          Violations of California’s Unfair Competition Law
                                (On Behalf of the California Subclass)

       70.    Jane Doe California Plaintiff realleges all paragraphs above.

       71.    Defendant violated California’s Unfair Competition Law (“UCL”) and the Bus. &

Prof. Code §§ 17200-17210, as to the Jane Doe Plaintiff California Subclass by engaging in


                                                 12
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 13 of 18 PageID #: 13



unlawful, fraudulent, and unfair conduct as a result of its violations of (a) the CLRA, Cal. Civ.

Code § 1770(a)(5), (a)(7), and (a)(9); (b) the FAL, Cal. Bus. & Prof. Code § 17500 et seq.; and (c)

the Cal. Bus. & Prof. Code §§ 17580-17581.

       72.   Defendant’s acts and practices violate the UCL’s proscription against fraudulent and

unfair conduct.

       73.   Defendant’s misleading marketing, advertising, packaging, and labeling of the

Products is likely to deceive reasonable consumers.

       74.   Jane Doe California Plaintiff and other members of the California Subclass were

deceived due to Defendant’s marketing, advertising, packaging, and labeling of the Products,

which misrepresent and/or omit the true facts.

       75.   Jane Doe California Plaintiff and the other California Subclass members suffered

substantial injury by buying Products they would not have purchased absent the unlawful,

fraudulent, and unfair marketing, advertising, packaging, and labeling or by paying a premium

price for the Products.

       76.   There is no benefit to consumers or competition by deceptively marketing and

labeling the Products.

       77.   Pursuant to California Business and Professional Code § 17203, Jane Doe California

Plaintiff and the California Subclass seek an order that Defendant:

   (a) remove and/or refrain from making representations on the Products’ packaging which are

       misleading;

   (b) provide restitution to Jane Doe California Plaintiff and the other California Class members;

   (c) disgorge all revenues obtained as a result of violations of the UCL; and

                                                 13
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 14 of 18 PageID #: 14



   (d) pay Jane Doe California Plaintiff and the California Subclass’ attorney fees and costs.


                                        Negligent Misrepresentation

       78.     Plaintiff incorporates by references all preceding paragraphs.

       79.     Defendant misrepresented the organoleptic, sensory, health, quality and other

attributes of the Products and took advantage of cognitive shortcuts made by consumers take at

the point-of-sale.

       80.     Defendant had a duty to disclose and/or provide a non-deceptive, lawful description

and emphasis of the Products’ attributes and qualities, with respect to the flavoring.

       81.     This duty is based on defendant’s position as a trusted entity which has held itself

out as having special knowledge in the production, service and/or sale of the product type.

       82.     Defendant negligently misrepresented and/or negligently omitted material facts.

       83.     Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, the purchase of the Products.

       84.     Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, thereby suffering damages.

               Breach of Express Warranty and Implied Warranty of Merchantability


       85.     Plaintiff incorporates by references all preceding paragraphs.

       86.     Defendant manufactures and sells products which misrepresent the characterizing

flavors by failing to indicate whether they are artificial flavors in a manner that would be

conspicuous.

       87.     Defendant warranted to plaintiff and class members that the Products’ flavoring


                                                 14
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 15 of 18 PageID #: 15



attributes were different than they were, which was not truthful and misleading.

       88.    Plaintiff desired to purchase products which were as described by defendant.

       89.    Defendant had a duty to disclose and/or provide a non-deceptive description of the

Products and knew or should have known same were false or misleading.

       90.    The Products did not conform to their affirmations of fact and promises, wholly due

to defendant’s actions.

       91.    The Products were not merchantable in their final sale form.

       92.    Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                                Fraud


       93.    Plaintiff incorporates by references all preceding paragraphs.

       94.    Defendant’s actions were motivated by increasing their market share amongst

artisan, small batch carbonated soft drinks.

       95.    Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

       96.    Plaintiff incorporates by references all preceding paragraphs.

       97.    Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

                                                  15
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 16 of 18 PageID #: 16



    WHEREFORE, plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff(s) as representative and the

      undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

      practices to comply with the law;

   3. Injunctive relief for members of the New York Subclass pursuant to GBL §§ 349 and 350,

      without limitation;

   4. An award of restitution pursuant to California Business and Professions Code §§ 17203

      and 17535 for Jane Doe California Plaintiff and members of the California Subclass;

   5. An award of disgorgement pursuant to California Business and Professions Code §§ 17203

      and 17535 for Jane Doe California Plaintiff members of the California Subclass;

   6. An order enjoining Defendant, pursuant to California Business and Professions Code §§

      17203 and 17535, to remove and/or refrain from using representations on Defendant’s

      Products described here;

   7. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law, GBL, CLRA and other statutory claims;

   8. Awarding costs and expenses, including reasonable fees for plaintiff’s attorneys and

      experts; and

   9. Such other and further relief as the Court deems just and proper.

Dated: May 19, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan (SS-8533)
                                              16
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 17 of 18 PageID #: 17



                                                  505 Northern Blvd., Suite 311
                                                  Great Neck, NY 11021
                                                  (516) 303-0552
                                                  spencer@spencersheehan.com




                                      17
Case 1:19-cv-02960-CBA-ST Document 1 Filed 05/19/19 Page 18 of 18 PageID #: 18



1:19-cv-02960
United States District Court
Eastern District of New York

Sharise Dalton, Nancy Bierly, Paula Leblanc, Jane Doe individually and on behalf of all others
similarly situated


                                       Plaintiff


        - against -


Mott’s LLP

                                        Defendant




                                      Complaint


                                   Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                  Great Neck, NY 11021
                                  Tel: (516) 303-0052
                                     Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: May 19, 2019
                                                                       /s/ Spencer Sheehan
                                                                        Spencer Sheehan
